DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein an injection hole into which the outlet of the urea water injector is inserted is provided on an upper side portion of the urea water injection part, and the supporting part is disposed on a lower side of the injection hole, wherein the supporting part comprises a seat portion through which the first end of the exhaust hole opening and closing member passes and is placed thereon, and wherein, when the outlet of the urea water injector is not inserted into the injection hole, the first end of the exhaust hole opening and closing member is placed on the seat portion, and an inclined portion with a predetermined slope is provided on an upper end of the first end of the exhaust hole opening and closing member.”.
	The closest prior art of record is Wagner et al. (DE 102014007709). Wagner et al. (Wagner) discloses a tank filling control apparatus. (See Wagner, Abstract). However, Wagner fails to teach or fairly suggest, alone or in combination, “wherein an injection hole into which the outlet of the urea water injector is inserted is provided on an upper side portion of the urea water injection part, and the supporting part is disposed on a lower side of the injection hole, wherein the supporting part comprises a seat 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746